McMurray, Judge.
This is a companion case to Colodny v. Dominion Mtg. & Realty Trust, 142 Ga. App. 730. The appellant here seeks a reversal of the denial of its motion to intervene in Colodny v. Dominion Mtg. & Realty Trust, supra. The allegations upon which the appellant seeks to intervene are the same allegations of fraud raised by the appellants in Colodny v. Dominion Mtg. & Realty Trust, supra. Therefore, this case is controlled by the decision of this court in that case.

Judgment affirmed.


Bell, C. J., and Smith, J., concur.

Submitted May 2, 1977
Decided July 6, 1977.
Richard Feldman, for appellants.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, Tim Carssow, J. Paul Trouche, Bell & Desiderio, Ruby Carpio Bell, for appellees.